United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2211
                                     ___________

Hillmar I. Bittner,                       *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
Philip T. Kanning,                        *
                                          *      [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                           Submitted: September 1, 1999
                               Filed: September 3, 1999
                                   ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Hillmar I. Bittner appeals from the district court’s1 dismissal of his complaint on
the basis of absolute judicial immunity. After de novo review, we find the district court
dismissal, following its review of all the files and records before it, was proper.
Accordingly, we affirm. See 8th Cir. Rule 47B.




      1
       The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Franklin L.
Noel, United States Magistrate Judge for the District of Minnesota.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-